     Case: 1:19-cv-03954 Document #: 40 Filed: 05/18/20 Page 1 of 2 PageID #:119




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARK SINGER,                                   )
                                               )
       Plaintiff,                              )      CASE NO. 19-CV-3954
                                               )
v.                                             )      Honorable Elaine E. Bucklo
                                               )
CITY OF CHICAGO,                               )
                                               )
       Defendant.                              )

                                   JOINT STATUS REPORT

       The parties, by their undersigned counsel, respectfully submit the following Joint Status

Report:

A.     Progress of Discovery

       Plaintiff should complete his written discovery responses by May 22. Defendant provided

its initial disclosures February 24. Plaintiff intends to follow up with written discovery requests to

Defendant by May 26. At this point, the parties anticipate approximately 5 depositions.

B.     Status of Briefing on Any Unresolved Motions

       No pending motions.

C.     Settlement Efforts

       The parties have not discussed settlement.

D.     Proposed Schedule for Next 45 Days

       Complete written discovery

E.     Proposed Revised Discovery and Dispositive Motion Schedule

       Fact Discovery Completion: November 25, 2020

       Expert Discovery Completion: January 29, 2021

       Final Date for Supplementation of MIDP: November 6, 2020
     Case: 1:19-cv-03954 Document #: 40 Filed: 05/18/20 Page 2 of 2 PageID #:120




       Date for Filing Dispositive Motions: February 12, 2012

F.     Any Agreed Action the Court Can Take without a Hearing

       Enter revised discovery schedule.

G.     Whether a Telephonic Hearing Is Necessary and Time Urgent

       No.

DATE: May 18, 2020                                Respectfully Submitted,

                                                  MARK SINGER

                                                  By: /s/ Marko Duric
                                                  Robert Robertson
                                                  Marko Duric
                                                  ROBERTSON DURIC
                                                  One North LaSalle, Suite 300
                                                  Chicago, Illinois 60602
                                                  (312) 223-8600
                                                  rob@robertsonduric.com
                                                  marko@robertsonduric.com

                                                  CITY OF CHICAGO

                                                  By: /s/ Cheryl Friedman (w/ permission)
                                                  Cheryl L. Friedman
                                                  Bret Kabacinski
                                                  Iris Chavira
                                                  City of Chicago Department of Law
                                                  30 North LaSalle, Suite 900
                                                  Chicago, Illinois 60602
                                                  (312) 744-4038
                                                  Cheryl.Friedman1@cityofchicago.org
                                                  Bret.Kabacinski@cityofchicago.org
                                                  Iris.Chavira@cityofchicago.org
